ORDER
Considering the “Joint Petition for Clarification of Terms of Probation or, Alternatively, for Termination of Probation” filed by respondent and the Office of Disciplinary Counsel,
IT IS ORDERED that clarification be and hereby is granted. The restrictions on respondent’s practice contained in condition # 5 of our opinion in In re: Wong, 94-0630 (La.5/13/94), 639 So.2d 214, were removed upon the termination of respondent’s eighteen-month period of probation.
/s/ Pascal F. Calogero, Jr. Justice, Supreme Court of Louisiana